Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/21 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 6/26/20 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
It is noted that applicant has not summited any copies of the documents cited in the NPL document of IDS filed 5/12/20.
Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive. 

	It is noted that applicant does not specify where each of the amendments are supported, described in specific text of the original application. It is hereby requested that applicant specify, provide for the specific text of where each/all amendments, claimed elements are supported/described in the originally filed specification.  Applicant has not amended the claims to overcome all of the prior 112 rejections and/or fully address each of the prior rejections. See further remarks/rejections herein.  
	It is presumed that by “movement range” applicant is referring to a horizontal spatial distance between respective surfaces of the support member and rack body (restriction portion) when or if the condition of the when clause of claim 1 occurs. However, it is noted that claim 4 and others do provide for any definitive structural relationship of the support member 
	As to claim 13, it is unclear what is structurally meant by the phrase “the support member supports the plurality of nozzle tips via the second support member”. It is unclear if applicant is no attempting to claim the tip rack comprises the/a plurality of nozzle tips inserted in/through holes of second support member and supported by the upper surface of the second support and the plurality of nozzle tips extend to the first support member and are supported by/in contact with some surface of the first support member of if applicant is asserting that tips are in/on the second support and since the second support fixed to the first support, the first support indirectly supports the plurality of nozzle tips. If so, or whatever applicant intends to claim should be clearly expressed in the claim and provide for where such is described in the specification.
	As to claims 17-18, employing the terms maximum and minimum (is essentially synonyms of the prior terms, "largest" and "smallest") instead of smallest and largest, to refer to widths of one of the unclaimed plurality of nozzle tips is not a sufficient remedy for the issues of the claims.  
 	As to the art rejections, it is noted that applicant has chosen not to address each of the 102 and 103 rejections separately to indicate how what is distinguished from the language and references. However, it appears as if applicant is chose to address the references collectively. This not appropriate because all of the claims do not include all of the same limitations. However, applicant summarily asserts that:
“Regardless of whether Cohen, Arnold, Lapeus, Petrek, Williams, and Ueda, disclose that for which they are cited, the references, taken alone or in 

It is presumed that applicant is asserting that the inventions of none of the references provide for a support member that can be removable attached to the rack body and the support member cannot be moved in a horizontal direction with respect to the rack body.  The examiner disagrees. As noted above, applicant’s claims and arguments both are based upon a premise of conditional/process use (which are not structural elements, limitations; see rejections/remarks herein and those of the prior Office Action, hereby incorporated by reference). 
Each of the respective equivalent support members of the references can be removable attached to the corresponding rack body of each reference.  Furthermore, each of the support members can be moved in a horizontal direction relative to the respective corresponding rack body. Applicant has not indicated nor explained how and why such horizontal movement cannot occur with any of the inventions of the cited prior art. 
The examiner notes that applicant’s arguments are dependent upon the conditional use clauses of the claims. Furthermore, Figure 6 is only an example of the possibilities of the arrangement of the structures of the apparatus Cohen. Although, it is possible for such structures of Cohen to be in different relative arrangements (as one may desire), there is nothing precluding one from choosing to move the support member/rack body relative to each other as one desires. The presence of sidewalls 68 does not preclude one from choosing to lift an end, side, portion, etc. of the support member 100 a distance above the sidewall and moving 

    PNG
    media_image1.png
    157
    562
    media_image1.png
    Greyscale


For example, see figure above that illustrates possible relative horizontal movement of the support member relative to the rack body of Cohen and Lapeus. 
Furthermore, it is noted that paragraph 0036 of Cohen does not state that the lateral edges 18, 20 are in contact with sidewalls 68 as stated by applicant. If not in contact with such then one would understand that there is some space/clearance between the structures. 
In Arnold, the support member 20 can be removably attached to surface 12 of the rack body 10 and can be moved horizontally relative to the rack body 10. 
The claims are rejected for reasons stated in the prior Office Action, hereby incorporated by reference, and as given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	Here, the claim is directed to a tip rack. The claims mention plurality of nozzle tips, a nozzle tip, a nozzle, and sample (claim 19). However, such nozzle tips, nozzle, and sample are not positively claimed as elements of the invention. The structure of the unclaimed nozzle tips, nozzle, and broad sample do not limit the structure of the claimed tip rack.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus. The nozzle tips, nozzle, and sample are articles/materials intended to be worked upon. 
It is noted that the claimed invention will not function as intended with any and every arbitrary nozzle tip and nozzle. Whether or not the claimed invention is capable of providing for the recited intended functions depends upon a number of factors, including but not limited to: the properties and dimensions of a nozzle tip. A nozzle tip and nozzle that do not have the appropriate dimensions will not function as recited/intended. 

It is noted that the “such that” clause in claims 1 and 17 are directed to conditional, possible, intended usage of the support member and rack body. Conditions and possibilities, what can be done are not requirements. The claims are directed to an apparatus not a process of use or assembling. There is no requirement for the support member to ever be moved any direction relative to the rack body. It is only required that it possible for the support member to moved relative to the rack body in a horizontal direct.   
It is noted that the “holes” are not specifically defined in the claims. It is presumed that applicant intends for the holes to be through-holes, holes that pass completely through the structures, have no bottom. If so, then the claim should be amended to clearly provide for such.
It is noted that “center axes” are not structures, but are intangible imaginary lines. There are plurality of such lines that can be drawn to extend to single center of each hole. It is presumed that applicant intends to refer to vertical axes of each of the holes such that each of the first holes are coaxial with a respective second hole relative to a common corresponding vertical center axis. If so, then the claim should clearly provide for such.
As to claim 3, it is noted that the structure of the restriction portion alone is not what enables the support member to be able to move as recited in the claim. 
are horizontally spaced apart within a clearance defined by a distance between the inner surface of the restriction portion and the outer peripheral surface of the support member, .…
As to claim 4, to be consistent and clear, it appears as if the first paragraph should read as: the support member and horizontally separated from an outer surface of the support member by a movement range and the restriction portion restricts a horizontal movement of the support member.
As to the phrase “is set” in claim 5, it is presumed that applicant is attempting to relatively define a value of the diameter of each of the second holes to an/the unclaimed the nozzle tip (not an element of the apparatus). Furthermore, the “when” clause is directed to a condition that is never required to occur. There no requirement for anyone nor anything to ever move the support member relative to anything at no point in time. The claims are directed to an apparatus not a process that requires anyone nor anything to perform any active steps including moving the support member nor rack body in any specific manner, direction, anywhere, nor relative to anything nor anyone. 
It is noted that the term “plurality” employed throughout the claims only requires 2. However, in claims 6-7, it is noted that 2 walls cannot, will not, and do not form a lattice. As shown in applicant’s drawings, there must be at least 4 walls (2 sets of intersecting parallel walls), each pair of walls being parallel relative to each other in the respective pairs and the first pair of walls orthogonally intersecting each of the second pair of parallel walls. 
It is presumed that although not specified in the claims, the “a direction away from the lower surface” is intended to be vertically downward, orthogonal to the lower surface. The 
It is noted that while claim 7 recites “areas” (a plurality; 2 areas is a plurality). However, 2 areas are not sufficient to establish an array in a matrix as claimed. However, it is noted that the claim does not specify how nor that the areas are “aligned” relative to each other.  See also claim 8 relative to the holes (meaning, minimally 2). 
As to claims 9-10, and 15, it is presumed that applicant intends to refer to restriction portion(s) 202 and screws 230 including contact portions 231. If so, then the claims should clearly provide such. Note: the restriction portions have contact defined by the screws. However, the claims do not define nor restrict “contact portions” to being screws nor any other structure nor required to be in contact with any other positively claimed element. Any point(s) of a surface of an object, can be considered as contact portions. It is noted that the specification does not describe a single restriction portion 202 alone as functioning nor defined as recited in the claims. A restriction portion appears to be a single a wall. No restriction portion is defined as comprising mulitiple walls as in claim 15.   Furthermore, as illustrated in the figures all of the 4 walls do not include a depression. Only 2 opposing walls of the 4 walls include what applicant labels as a “depression”. 
As to claim 11, it is noted that the base as claimed is the rack, so of course the base (rack) is made fully of material the rack that it is/defines. If applicant intends for the base to be made of some specified material, then the claim should state such. Otherwise, any rack comprising a base will be considered as being fully made of a material of the rack.  

It is noted that claim 13 also attempts to rely upon a conditional “when” clause that is never required to ever occur. See prior and further remarks herein. If applicant intends to claim that the tip rack comprises a first support member (100) attached to/located on the an upper surface of the rack body, wherein the first support member comprises temporary fixing portions (130) at,  attached to opposing ends and extending upwardly from an upper surface the first support member; and a second support member (500) detachably attached (temporarily fixed) to the upper surface of the first support member via the temporary fixing portions…then the claims should clearly provide for such. 
Claim 13 is not structurally accurate nor consistent with the specification, drawings, and claim 1. Claim 13 is misleading. The claim as drafted implies that a single support member comprises two support members. This is not structurally accurate. It is appears as if applicant is attempting to claim the embodiment as reflected in Figure 4 (as noted above). Such embodiment includes 2 supports members the first support member (100) which can be located on the rack body (200), but does not support any nozzle tips and a second support member (500) that is not on the rack body (200), but is capable of being attached to the first support member via the temporary fixing portions 130 of the first support member. Both of the first and second support members are not a single support member and both do not support 
As to claim 14, it presumed that the phrase “is set” is meant to be “is”. The term “is set” implies that the diameters can be readily changed. However, there is no indication that once the apparats is manufactures that one can readily choose to set/change the diameters nor any other dimensions of the apparatus. 
As to claim 16, it is unclear how the outer peripheral surface (which is the rack body) can be defined relative to the rack body (itself). Applicant is attempting to claim a part relative to the whole (itself) rather relative to some other part of the whole or some other separate positively claimed element. Therefore, it is unclear what is meant by the claim. Furthermore, there is no relative basis provided for the term “upward” in the claim. Upward from where, relative to what?
It is noted that claim 17 is similar to claim 1. Therefore, many of the same remarks/rejections directed to claim 1 and its dependent claims herein are also applicable to claim 17.
Furthermore, it is noted that the support member is only required to comprise a hole and rack body is not required to comprise any holes at all. The invention will not and cannot function the same as that of claim 1 with such further unclaimed plurality of nozzle tips.  For example, a same, unclaimed nozzle tip that, if present, is capable of extending through holes of 
In claim 19, the dispensing unit is interpreted as comprising a nozzle and the nozzle tip attached to the nozzle. The last ”wherein” clause/paragraph does not provide for any further structural element of the invention, a sample processing apparatus. The paragraph is directed to what the entire apparatus can be used for relative to a broad, unclaimed sample. Although the claim is not directed to a method, it is noted that the term “processes” is broad and is not directed to any specific actions/steps that are required to be performed.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language employed throughout the language is directed to intended/conditional use and/or is broad, vague, ambiguous, and/or confusing.
rd last line of the claim.  It is presumed that the phrase “the nozzle tips” is intended to refer the plurality of nozzle tips. However, the claims should be amended to employ consistent terminology to refer to the same structures (as was done in the last 2 lines). 
It is unclear how the movement range of claim 4 can be defined relative to an unclaimed nozzle tip and nozzle that are not elements of the invention (the tip rack). See remarks above. There is no requirement for the claimed apparatus to ever be used with any nozzle tips and nozzle. Applicant cannot define the dimensions of the apparatus relative to further unclaimed, arbitrary structures. If applicant intends for there be a space between the respective surfaces of a specific numerical distance or range, then the claim should clearly provide for such.
The claim is not directed to any movement in any specific directions. Here, applicant attempts to define such movement range relative to an unclaimed nozzle tip and nozzle. As noted above, no nozzle tip(s) and nozzle are positively claimed as elements of the invention. Therefore, it is unclear how one can define the invention relative to an unclaimed nozzle tip and nozzle that are never required to be present as elements of the invention nor ever be used with the claimed invention. Whether or not one chooses to use the tip rack with any nozzle tips, nozzles, or anything else of any specific dimensions is matter of choice nor a requirement. (see also claims 17-18) 
As to claim 5, as noted above no nozzle tip is positively claimed as element of the invention. There is no requirement for any nozzle tip to ever be supported in each of the respective first holes. See remarks above. It is unclear if applicant is now attempting to claim a/the nozzle tip as an element of the tip rack. The examiner presumes not. Therefore, it is 
As to claim 6, it is noted that at any 2 points or more along a singular wall that a wall height is the same, the wall has a constant height. If applicant intends to mean that each of the plurality of walls comprise a single same height that extends an entire length between 2 opposing ends of each of the walls, then the claim should clearly provide for such. It is unclear how a plurality walls (minimally 2 walls) can be in the shape of the lattice because according the publication paragraph [0103] and Figure 5A a plurality of each of first walls 121 and second walls 122 that extent downward from a lower surface 120 of the support member and the first and second walls are orthogonal relative to each other are required to form a lattice where respective lower ends of each of the walls rest on an upper surface 210 of the rack body such that the support member is supported by the upper surface of the rack body. The claim as drafted is not consistent with the specification and drawings. Clarification is required. It is presumed that unlike claim 1, applicant is now intending to require that that the support member actually be on an upper surface of the rack body. 
As to claim 7, it is unclear how 2 walls can form “areas” as claimed. See remarks above. It is unclear what is structurally meant by “areas”. It is unclear what areas applicant is 
A structure such as a restriction portion(s) 202 (or similar structure) are equivalent a broad contact portion of claim 9.  As stated above, if applicant intends for the center axes to be vertical and the rack body to comprise contact portions in contact with the support member in a manner that prevents the support member from moving upward in a vertical direction such that the support member remains attached to and/or on the rack body, then the claim should clearly provide for such.
Furthermore, as to claims 9-10, it is noted that a plurality of contact portions 231 are required at opposing ends of the rack body (in a respective restriction portion 202 to achieve the recited function (see specification and Figure 4. The presence of protrusions in one restriction portion will not prevent the support member from moving in a vertical direction. Therefore, it is unclear how the apparatus as claimed requiring only one restriction portion 202 requiring the presence of 2 protrusions will be able to function as claimed.
As to claim 13, it is noted that no second support member is positively claimed as an element of the invention. The “to temporarily fix…” clause is directed to the intended use of the 
There is no plurality of nozzle tips previously claimed as elements of the invention more less a plurality of nozzle tip claimed as being supported on a second support member. Clarification is required. Furthermore, the “when…” clause is directed to a condition. The claims are directed to an apparatus not a process of use. The condition of the “when” is never required to ever occur.  Furthermore, it is noted that the specification and drawings describe/illustrate (Figures 4, 6A, paragraphs 0091, 96 of publication) opposing fixing portions 130 and not a single fixing portion as claimed. There is no description of a single fixing portion being capable of achieving the recited, intended result.
As to claims 17-18, it is unclear what is intended to be modified by/comprise a respective “a maximum width” and “a minimum width”. No positively claimed nor unclaimed structure is previously recited as comprising multiple widths moreless a “maximum” and “minimum” width. There is no relative basis provided for to compare any width of anything to anything further so as to determine what is require of a width of anything to be “maximum” or “minimum” . If applicant is referring to a nozzle tip, it is noted that no nozzle tip is claimed as element of the invention, the tip rack nor as including mulitiple widths. Therefore, as previously 
It is noted that claims 17-18 are similar to language of claims 1, 4, and other prior addressed claims. Therefore, applicant should refer to the prior rejections of claims 1, 4, and other prior claims. As noted above, no nozzle and nozzle tip are positively claimed as elements of the invention. The unclaimed structures do not further define the claimed invention. Furthermore, a movement range is not structure. It is unclear what structurally defines is “a movement range”. Considering none of the claimed elements are required to be structurally connected, one can choose to move any of the structures relative to each other in and direction that may choose. Nothing is ever required to be moved anywhere, in any specific direction relative to any other structure. It is unclear what is structurally required to set a movement range relative to the unclaimed structures. It is unclear what structurally constitutes the respective maximum and minimum widths of the distal end portion of the unclaimed nozzle and how such “maximum/minimum widths” (of a nozzle(s) that are not elements of the claimed inventions) are structurally distinguished from each other and any other widths of the distal end of the unclaimed nozzle.
As to claim 19, applicant should see all remarks directed to claim 1 that are also applicable to claim 19. It is further noted that the “wherein” clause of claim 19 does not provide for any additional structural element nor further structurally limit any prior positively claimed 
It is unclear how a processing apparatus as claimed can exist because according the specification a dispensing unit 40 mounted on a rail 33 must be present in order for a nozzle to exist. As disclosed in the specification dispensing unit 40 comprises nozzle 400.  Furthermore, there is no description of a frame 618 existing in such an apparatus without a bottom surface 22 being present to which the frame is attached. If applicant disagrees, it is hereby requested that applicant disclose where such an apparatus as claimed exists and is capable of functioning as claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Cohen et al., US 2013/0108522.
Cohen et al. discloses an apparatus that comprises:
a tray 10 (support member) including a plurality of apertures 24 (first through-holes) in an array (claim 8); each hole is capable of being provided with a pipette tip and
 a rack 44 (rack body that supports the support member) including a base 64 (claim 11) having a plurality of apertures 66 (second through-holes) each corresponding, aligned coaxially along a common central vertical axis with a respective one of the plurality of apertures of the support member;  each hole of the rack is capable of accomodating a lower portion of a pipette tip (See for example, Figures 1, 4-6 and descriptions thereof); one can choose to move the tray any direction one chooses relative to the rack (claims 3-5). 
Note: See claim interpretations, remarks, and response to arguments above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires. 
As to claims 4 and 9, the rack includes restriction/contact portion (base) defined by an upper wall (not labeled) extending upward from the base 64. (see figures 1 and 4). 
As to claim 10, the rack includes ribs 42 (protrusions) (see figure 4).
As to claim 14, the diameters of the first and second holes can be equal. (paragraph 0032).
As to claim 15, as shown in figure 6 a portion of the outer wall of the rack is depressed inward relative to the rack. 
Claim(s) 1, 4-5, 8-9, 11-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Arnold, Jr. et al., US 2003/0129089.
Arnold discloses an apparatus that comprises:
a horizontal transfer plate 20 (support member) including a plurality of apertures 22 (first through-holes) in an array (claim 8); each hole is capable of being provided with a pipette tip and
 a tip holder 10 (rack body that supports the support member) including a support surface 12 (base)  (claim 11) having a plurality of openings 13 (second through-holes) each corresponding, aligned coaxially along a common central vertical axis with a respective one of the plurality of apertures of the support member;  each hole of the rack is capable of accomodating a lower portion of a pipette tip (See for example, Figures 1, 3, 6 and descriptions thereof); one can choose to move the tray any direction one chooses relative to the rack (claims 4-5). 
Note: See claim interpretations/remarks above relative to center axes and movement directions. 
As to claim 2, one can choose to attach and detach the tray from the rack as one desires.
 As to claim 9, the apparatus comprises legs 27-28 (contact portions). (Figure 3 and description thereof). The plastic tip holder 10 may weigh about 70 grams, whereas the transfer tray weighs only about 10 grams.

As to claim 16, as shown in 3, an outer periphery 14 of the rack body 10 inclines gradually outward while extending upward.
Claim(s) 1, 3-5, 8-11, 15, and 17-18,  is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Lapeus et al., US 5,674,047.
Lapeus et al. discloses an apparatus that can be used for holding, storing, transporting, etc. nozzle tips. (abstract). 
The apparatus includes a rack body 14 including a base/surface that includes a plurality of second holes and a support member 16 that includes a plurality of first holes. The support member can be placed on the rack body 14 in a manner in which holes in rack body are centrally aligned with (or aligned as how one be desire). The support member 16 can be readily placed on and the rack body by moving the support member 16 relative to the rack body 14 in a direction as shown by the arrows 19 and removed from the rack body as desired in the opposite direction. (Both directions intersecting a center axis of a hole; See Figure 2, column 3 lines 14-36). 
As to the restriction portion/base of claims 3-4, 9-10, 15, and 17. As shown, in the figures, such as figures 2-4, the rack body includes a base/restriction portions in the form of upwardly extending sidewalls, including inwardly extending protrusions, slots (depressions) and curved portions that can restrict/prevent the support member from moving relative to the rack body. 
. 
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522.
KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claims 3, 12, and 17-18, Cohen does not specify that there is a space between the outer peripheral surface of the support member and an inner surface of the restriction portion.
It  would have been within the common sense, knowledge, predictability, and routine skill of one of ordinary skill in the art before the effective filing date of the invention to recognize that the support member 100 and rack body could be manufactured to have dimensions that would allow for the support member to be spaced from the sidewalls at some distance that would allow for the support member to be relatively placed on and removed from . 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522;  Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047as applied above, and further in view Petrek, US 6,286,678.
As to claims 6-7, Cohen, Arnold, nor Lapeus do not disclose a tray as comprising walls in the shape of a lattice with a constant height formed on a lower surface of the support member.
Petrek discloses a tip rack apparatus including support plate 14 (support member) including an array of through holes 16 and on the lower surface of the support plate there are a plurality of cross walls 88, 90 that for a grid 86 (lattice) that includes individual enclosures 83 that surrounds a respective area of each hole 16 to provide lateral stability for tips inserted into the holes 16. (Figure 8 and description thereof; column 8, lines 24-55).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray of Cohen et al., Arnold Jr. et al., or Lapeus et al. to include the cross walls, lattice as taught by Petrek to provide lateral stability for tips inserted in each hole of the tray (support member). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., US 2013/0108522 or Lapeus et al., as applied to claim 1 above, and further in view of Williams et al., US 2012/0257953.
Cohen nor Lapeus does not disclose the tray as comprising a temporary fixing portion. 
Williams et al. discloses a plurality of stackable trays 10, 104 including an array of through-holes. A single tray 10, 104 includes handles 52, 120 (temporary fixing portions) that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tray (support member) of Cohen et al. or Lapeus et al., to include the handles as taught by Williams to allow for a further, second tray to be stacked on the first tray.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda, US 2006/0093530 further view of Cohen et al., US 2013/0108522, Arnold, Jr. et al., US 2003/0129089; or Lapeus et al., US 5,674,047 as applied to claim 1 above.
	Cohen, Arnold, nor Lapeus do not disclose a processing apparatus as claimed.
	Ueda discloses a pipette tip rack 2 and a liquid dispensing apparatus 200 (sample processing apparatus) that a dispensing mechanism 20 (dispensing unit) comprising a nozzle mounted on a transfer portion 20 that allows the dispensing mechanism to move from different locations within the processing apparatus including to locations where pipette tip racks 2 holding pipette tips 151 are held in a pipette set location 50 including a set stand 51 (frame). (paragraphs 0032, 41, Figures 1 -2; 11-14).  As shown in Figure 10, the dispensing mechanism 20 comprises a 22a including a pipette tip attached to the nozzle. The dispensing mechanism can be transferred to the pipette set portion 50 by the transfer portion 90 to attach a pipette tip and later moved to various containers located in the apparatus to process samples located in such containers. (paragraph 0054-55). 
	Ueda does not disclose that the pipette tip racks 2 are the same as that as claimed. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798